DETAILED ACTION
Claims 1-9, 11-15, 17, 18, 20, and 21 filed April 1st 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 1st 2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant asserts that the combination of Kapoor, Qi, Alyward, and Islam is improper as the combination of Qi and Islam would render Qi inoperable. However, the Examiner’s construction of the prior art relies upon modifying Kapoor such that the diffuser is detachable. Thus, the applicant’s arguments do not pertain to the combination of prior art as constructed by the Examiner. 
The Examiner believes the application of Islam is proper as Alyward paragraph 118 states:
The invention has been described in detail with particular reference to 
certain preferred embodiments thereof, but it will be understood that variations and modifications can be effected within the scope of the invention as described above, and as noted in the appended claims, by a person of ordinary skill in the art without departing from the scope of the invention.  For example, the method of the present invention could be used with any of a number of types or colors of light sources.  Any of a number of light conditioning elements could be provided as part of backlight apparatus 10, including components used for light shaping, light collimating, light spreading, light polarization, and light recycling, for example.
One of ordinary skill in the art would have known to modify Kapoor to distribute light with a detachable member as taught by Islam and made obvious by Alyward. Thus, the 103 rejection of claims 1-9, 11-15, 17, 18, 20 remains. 
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. (US2017/0273665) in view of Qi et al. (US2013/0222736) in view of Aylward et al. (US2008/0291668) in view of Islam (US2015/0305627)

Consider claim 1, where Kapoor teaches a traceable optical device capable of being tracked by an electronic device having an image sensor, (See Kapoor figure 3 and paragraph 42-44 where there is an illuminated pattern on a transducer device that a RGB depth camera is used to capture the light pattern in order to determine the pose information from the illuminated pattern.) comprising: a light guide member; (See Kapoor paragraph 41 where there is a light guide used to cause the LEDs to emit light from the housing in a non-point shape, such as a light, curve or area) at least one light source; (See Kapoor paragraph 41 where there are LEDs to emit light from the housing in a non-point shape, such as a light, curve or area)  a shielding member shielding the light guide member and having a plurality of light transmission areas; (See Kapoor paragraph 39-42 and figure 5 where there is a handheld housing an inlaid translucent pattern on the transducer such that light only emits in a particular pattern, thus the portions not inlaid with a translucent pattern are shielded from emitting light) and a light distribution member.  (See Kapoor paragraph 39-42 where there is a lens or diffuser or other structure to form an inlaid translucent pattern)
	Kapoor teaches a light guide, a light source, a shielding member and a light distribution member, however Kapoor does not explicitly teach the specific arrangement of a light guide member having at least one light-incident surface and a light emitting surface connected to each other; (See Qi figure 6, 7 and paragraphs 36-38 where Qi discusses a light guide structure 50 having a light incident surface to take the incident light 26 and having a surface to cause light illumination 54) at least one light source configured to emit light into the light guide member from said at least one light-incident surface; (See Qi figures 6, 7 and paragraphs 36-38 where there is a light 26 configured to emit light into the light guide member 50 at the light incident surface) a shielding member shielding the light guide member and having a plurality of light transmission areas; (See Qi paragraph 35 and figures 6, 7 where there is a housing 12 that is opaque that has translucent areas 22 to allow light to transmit through) a light distribution member connected to the light guide member and comprising a plurality of towards the light transmission areas. (See Qi paragraphs 36-38 and figures 6, 7 where there are structures 52 connected on the light guide member comprising structures that extend from the light guide to enhance light leakage that extend towards the translucent area 22) However, in an analogous field of endeavor Qi teaches the limitation. (See above) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged Kapoor’s elements in the manner described by Qi in order to utilize a known method of arranging the disclosed elements to achieve the desired effect of having light emitting in a particular pattern. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to yield predictable results. 
	Qi teaches extending portions respectively extending towards the light transmission areas, however Qi does not explicitly teach extending to. However in an analogous field of endeavor Alyward teaches extending to. (See Alyward figure 8 and paragraph 84, 109 where the distribution members 81, 82, 83 extend from the light bar to and through the openings in the housing 19.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Qi to extend the distribution member to the light transmission areas as taught by Alyward. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/benefit of directing light off axis in order to direct the light in the desired directions. 
 	Kapoor does not explicitly teach wherein the light distribution member is detachably engaged with the light guide member. However in an analogous field of endeavor Islam teaches the limitation (See Islam paragraph 52-53 and figure 4 where the detachable end-piece 403 distributes the light passing through the light guide 405). It would have been obvious for one of ordinary skill in the art to modify Kapoor to make the light distribution areas detachable as taught by Islam. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of detaching potentially unhygienic areas of equipment to reduce the spread of disease.
(See Qi figure 4 and paragraph 29 where the housing 12 is an enclosure for electronic elements as well as the light guide 50) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged Kapoor’s elements in the manner described by Qi in order to utilize a known method of arranging the disclosed elements to achieve the desired effect of having light emitting in a particular pattern. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to yield predictable results.

 	Consider claim 3, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 2, wherein the light guide member and said at least one light source are in the hollow housing. (See Qi figure 4 and paragraph 29 where the housing 12 is an enclosure for electronic elements as well as the light guide 50 and the light source 24)

 	Consider claim 4, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 2, however wherein said at least one light source is outside the hollow housing. (See Kapoor paragraph 47 where the LED pattern can be placed on the handle outside the body) 

 	Consider claim 5, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 2, wherein the shielding member further comprises a reflective layer on  (See Qi figure 3 and paragraph 28 where there is a reflective layer 268 between the housing and the light guide) 

Consider claim 6, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 2, where Kapoor teaches the use of a diffuser to direct light towards the pattern, however Kapoor does not explicitly teach wherein the shielding member further comprises a light diffusion structure on an inner surface of the hollow housing. However, in an analogous field of endeavor Aylward teaches wherein the shielding member further comprises a light diffusion structure on an inner surface of the hollow housing (See Aylward paragraph 94 where there is at least one diffuser that allows the light to pass through an aperture) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange Kapoor’s diffuser as taught by Aylward. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of performing a known modification in order to yield desired predictable results of allowing light to evenly diffuse over the aperture by using a diffuser. 

 	Consider claim 7, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 2, wherein the light distribution member is in the hollow housing and optically coupled between the light-emitting surface and the light transmission areas. (See Aylward figure 1 and paragraph 98-101 where there is a light source 17 that is the source of light for the mixing sections 13. The mixing section 13 is divided into two portions: 1) one portion without redirecting features and 2) one portion with redirection features 15. In other words, the mixing section 13 is divided into two sections left of the dotted line (without redirecting features 15) and right of the dotted line (with redirecting features 15). These two portions form a light guide member and a light distribution member. Thus, the portion of the mixing region containing redirecting features forms a light distribution member that extends from the light guide member to the apertures formed by the floor 11) Therefore, it would have been obvious for one of ordinary skill in the art that Qi is analogous to the reflective box of Aylward and that it would have been obvious for one of ordinary skill in the art to modify Qi optically transmissive to include the structures disclosed by Aylward to redirect the light into particular apertures. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating custom shaped designs in the optically clear surface for branding.

 	Consider claim 8, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 7, wherein the light guide member and the light distribution member form a unitary structure and have different refractive indices. (See Qi paragraph 38 where it is useful to use materials with an index of refraction that differs from the index of refraction for the light guide structure in order to promote light scattering towards a desired direction.) 

 	Consider claim 9, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 8, wherein the refractive index of the light guide member is greater than the refractive index of the light distribution member. (See Qi paragraph 38 where it is desirable to have the light guide have total internal reflection and that happens when the refractive index of the light guide is greater than the surrounding medium. The laws of physics, in particular Snell’s law, would suggest that the refractive index of the light guide member is greater than the refractive index of the light distribution member) 

	Consider claim 11, where Kapoor in view of Qi in view of Aylward in view of Islam in view of Islam in view of Islam teaches the traceable optical device of claim 1, wherein the light guide member (See Qi paragraph 38 where the structures 52 are protruding features on the light guide member  

 	Consider claim 12, where Kapoor in view of Qi in view of Aylward in view of Islam in view of Islam teaches the traceable optical device of claim 1, wherein said at least one light transmission area is at least one opening of the hollow housing, and the light distribution member fills said at least one opening. (See Aylward figure 1 and paragraph 98-101 where there is a light source 17 that is the source of light for the mixing sections 13. The mixing section 13 is divided into two portions: 1) one portion without redirecting features and 2) one portion with redirection features 15. In other words, the mixing section 13 is divided into two sections left of the dotted line (without redirecting features 15) and right of the dotted line (with redirecting features 15). These two portions form a light guide member and a light distribution member. Thus, the portion of the mixing region containing redirecting features forms a light distribution member that extends from the light guide member to the apertures formed by the floor 11) Therefore, it would have been obvious for one of ordinary skill in the art that Flisenberg’s optically transmissive part 2 is analogous to the reflective box of Aylward and that it would have been obvious for one of ordinary skill in the art to modify Kapoor’s translucent pattern to include the structures disclosed by Aylward to redirect the light into particular apertures. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating custom shaped designs in the optically clear surface for branding.

	Consider claim 13, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 2, wherein said light transmission area is at least one translucent area in the housing, however they do not explicitly teach wherein said at least one light transmission area is at least one opening of the hollow housing. (See Aylward figure 1 and paragraph 98-101 where there is a light source 17 that is the source of light for the mixing sections 13. The mixing section 13 is divided into two portions: 1) one portion without redirecting features and 2) one portion with redirection features 15. In other words, the mixing section 13 is divided into two sections left of the dotted line (without redirecting features 15) and right of the dotted line (with redirecting features 15). These two portions form a light guide member and a light distribution member. Thus, the portion of the mixing region containing redirecting features forms a light distribution member that extends from the light guide member to the apertures formed by the floor 11) Therefore, it would have been obvious for one of ordinary skill in the art that the translucent area may just be an opening that allows light to pass through. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to create the translucent area out of air as it requires less material cost. 

 	Consider claim 14, where Kapoor in view Qi in view of Aylward teaches the traceable optical device of claim 13, wherein the light-emitting surface of the light guide member is in contact with an edge of said at least one opening. (See Aylward figure 1 and paragraph 98-101 where there is a light source 17 that is the source of light for the mixing sections 13. The mixing section 13 is divided into two portions: 1) one portion without redirecting features and 2) one portion with redirection features 15. In other words, the mixing section 13 is divided into two sections left of the dotted line (without redirecting features 15) and right of the dotted line (with redirecting features 15). These two portions form a light guide member and a light distribution member. Thus, the portion of the mixing region containing redirecting features forms a light distribution member that extends from the light guide member to the apertures formed by the floor 11) Therefore, it would have been obvious for one of ordinary skill in the art to reposition the light emitting surface of the light guide member such that it is in contact with an edge of the opening as it does not substantially change the operation of the device. 
 


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Qi in view of Aylward in view of Islam as applied to claim 7 above, and further in view of Garelli et al. (US20120050975)

	Consider claim 15, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 14, wherein the light-emitting surface of the light guide member seals said at least one opening. (See Garelli paragraph 39-41 where the LEDs are embedded in grooves or holes in the external casing and can be made to provide a smooth or flat outer surface) One of ordinary skill in the art would have modified Kapoor’s transparent areas to be formed in grooves and holes as taught by Garelli. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of reducing light leakage in undesired areas of the design.  

Claims 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Qi in view of Aylward in view of Islam as applied to claim 7 above, and further in view of Lay et al. (US2015/0355408)

	Consider claim 17, where Kapoor in view Qi in view of Aylward teaches the traceable optical device of claim 1, however they do not explicitly teach wherein a number of said at least one light-incident surface and a number of said at least one light source are both two, and the light sources are optically coupled to the light-incident surfaces respectively. However, in an analogous field of endeavor Lay teaches wherein a number of said at least one light-incident surface and a number of said at least one light source are both two, and the light sources are optically coupled to the light-incident surfaces (See Lay figure 6 and paragraph 35 where there are two light sources 11 placed at either end of the light guide 12 where the light guide has mesh points 121 which are protrusions from the light guide bar in order to distribute light along the entire bar.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged Kapoor’s elements in the manner described by Lay in order to utilize a known method of arranging the disclosed elements to achieve the desired effect of having light emitting in a particular pattern. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to yield predictable results.

 	Consider claim 18, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 17, wherein the light guide member is tubular and has two ends, and the light-incident surfaces are respectively at the ends of the light guide member. (See Lay figure 6 and paragraph 35 where there are two light sources 11 placed at either end of the light guide 12 where the light guide has mesh points 121 which are protrusions from the light guide bar in order to distribute light along the entire bar.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged Kapoor’s elements in the manner described by Lay in order to utilize a known method of arranging the disclosed elements to achieve the desired effect of having light emitting in a particular pattern. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to yield predictable results.

	Consider claim 20, where Kapoor in view of Qi in view of Aylward in view of Islam teaches the traceable optical device of claim 1, wherein said at least one light-incident surface and the light-emitting surface form an entire appearance of the light guide member. (See Lay figure 6 and paragraph 35 where there are two light sources 11 placed at either end of the light guide 12 where the light guide has mesh points 121 which are protrusions from the light guide bar in order to distribute light along the entire bar.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged Kapoor’s elements in the manner described by Lay in order to utilize a known method of arranging the disclosed elements to achieve the desired effect of having light emitting in a particular pattern. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to yield predictable results.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Qi in view of Maitland et al. (US2008/0019657)

 	Consider claim 21, where Kapoor teaches a traceable optical device capable of being tracked by an electronic device having an image sensor, (See Kapoor figure 3 and paragraph 42-44 where there is an illuminated pattern on a transducer device that a RGB depth camera is used to capture the light pattern in order to determine the pose information from the illuminated pattern.) comprising: a light guide member; (See Kapoor paragraph 41 where there is a light guide used to cause the LEDs to emit light from the housing in a non-point shape, such as a light, curve or area) at least one light source; (See Kapoor paragraph 41 where there are LEDs to emit light from the housing in a non-point shape, such as a light, curve or area)  a shielding member shielding the light guide member and having a plurality of light transmission areas; (See Kapoor paragraph 39-42 and figure 5 where there is a handheld housing an inlaid translucent pattern on the transducer such that light only emits in a particular pattern, thus the portions not inlaid with a translucent pattern are shielded from emitting light) and a light distribution member.  (See Kapoor paragraph 39-42 where there is a lens or diffuser or other structure to form an inlaid translucent pattern)
	Kapoor teaches a light guide, a light source, a shielding member and a light distribution member, however Kapoor does not explicitly teach the specific arrangement of a light guide member having at least one light-incident surface and a light emitting surface connected to each other; (See Qi figure 6, 7 and paragraphs 36-38 where Qi discusses a light guide structure 50 having a light incident surface to take the incident light 26 and having a surface to cause light illumination 54) at least one light source configured to emit light into the light guide member from said at least one light-incident surface; (See Qi figures 6, 7 and paragraphs 36-38 where there is a light 26 configured to emit light into the light guide member 50 at the light incident surface) a shielding member shielding the light guide member and having at least one light transmission area; (See Qi paragraph 35 and figures 6, 7 where there is a housing 12 that is opaque that has translucent areas 22 to allow light to transmit through) However, in an analogous field of endeavor Qi teaches the limitation. (See above) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged Kapoor’s elements in the manner described by Qi in order to utilize a known method of arranging the disclosed elements to achieve the desired effect of having light emitting in a particular pattern. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to yield predictable results. 
	Kapoor teaches a light distribution member and a light guide member, however Kapoor does not explicitly teach a light distribution member having a recess, the light guide member being accommodated in and engaged with the recess. However, in the same field of endeavor of shaping light Maitland teaches a light distribution member having a recess, the light guide member being accommodated in and engaged with the recess. (See Maitland figure 4 and paragraph 62 where the light diffusing element 402 has a socket, the optical fiber being accommodated in and engaged with the socket (see Maitland figure 3A).) Therefore, it would have been obvious to modify the components of Kapoor to arrange them in the manner described by Maitland. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using known methods to control the light emittance (See Maitland paragraph 79) to create the desired light patterns of Kapoor and yield predictable results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624